DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive.
Regarding claims 1, 17 and 20, applicant amended based on objection in previous office action.
	Despite of applicant’s effort, claims 1, 17 and 20 were amended in a broadened fashion despite applicant amended feature of previously objected claim 21.  With respect to said amended feature, Takashima, e.g., claim 7 of page 4, teach the aircraft tracking system automatically controls tracking camera to capture image of an aircraft based on positional information of the aircraft received from the aircraft, wherein viewing area with higher probability of capturing presence of the aircraft is inherent.
	Thus, rejections are proper and maintained.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima (US2013/0120585) in view of Dillow et al. (US2019/0130671), Hansen (US2015/0312400) and Kohashi et al. (US2021/0118310).
To claim 1, Takashima teach an electronic device, comprising: 
circuitry configured to: 
receive, from a moving object, first identification information of the moving object (20 of Figs. 1-2, paragraph 0017, aircraft information signal receiver for receiving an aircraft information signal, object information signal, of an aircraft as an object; paragraph 0020, containing information such as an identifier, a current horizontal position, an altitude, and an airspeed), wherein the first identification information comprises at least one of an identification number of the moving object, a Global Positioning System (GPS) location of the moving object, an altitude of the moving object, a speed of the moving object, or a direction of motion of the moving object (as mentioned above, also in claim 7 of page 4); 
determine, based on the first identification information, a specific area in a field of view of an image capturing device, wherein the specific area corresponds to an area where a probability of presence of the moving object is high in the field of view (as mentioned above, determining an image capturing area having a higher probability of capturing presence of the aircraft would be inherent in control operation of capturing camera presented in claim 7 of page 4);
control the image capturing device to capture an image of the moving object based on the determined specific area (1 of Fig. 1, 330 of Fig. 2, paragraphs 0018, 0021); 
detect a sub-image from the captured image of the moving object based on application of a known image recognition engine on the captured image, wherein the sub-image includes second identification information of the moving object, and wherein the known image recognition engine is trained to detect one or more moving objects based on one or more first images stored corresponding to the one or more moving objects (S6 of Fig. 3, paragraph 0029, turns ON an aircraft recognition function, and detects whether or not the aircraft is included in the image picked up by the platform camera through image recognition processing, image processing); 
compare the received first identification information (paragraph 0034, positional information) of the moving object with the extracted second identification information (paragraph 0033, aircraft recognized on screen) of the moving object (S8 of Fig. 3, paragraphs 0030); and 
control the moving object based on the identification (paragraph 0022, obviously air traffic controller controls/instructs identified moving object; paragraph 0034, applicable to an object such as a vehicle running on the ground and a ship or vessel sailing on the water as well as the aircraft).
But, Takashima do not expressly disclose said known image recognition engine being a neural network model; the first neural network model is trained to detect at least one moving object based on at least one second image, and the at least one second image is stored corresponding to the at least one moving object; 	the sub-image corresponds to an image of a portion of the moving object, a first area associated with the portion of the moving object is smaller than a second area associated with the moving object, 	extract the second identification information of the moving object from the detected sub-image based on application of a second neural network model on the detected sub-image of the moving object, wherein the second neural network model is trained to determine text information based on at least one third images, and the at least one third image is stored corresponding to the text information; 	receive, from a server, first time information associated with the moving object;	identify the moving object based on the received first identification information, the extracted second identification information, and the received first time information.
	 Dillow teach analyzing vehicle images captured by video camera to extract VIN information for the vehicle (Fig. 9, paragraph 0065, multiple images, e.g., first, second, third, etc. in still images or video frames, are captured for analysis), wherein CV library may be utilized in conjunction with artificial intelligence implemented on neural networks and/or using deep learning techniques on a digital image that depicts a vehicle, and more specifically, depicts a vehicle’s VIN (paragraph 0023, obviously vehicle object recognition and vehicle’s VIN recognition may be implemented by different neural networks, such that at least one second image and at least one third image may be analyzed by respective neural networks for respective object recognition and text recognition), wherein a sub-image corresponds to an image of a portion of the moving object, an area associated with the portion of the moving object is smaller than an area associated with the moving object (paragraphs 0056, 0059, targeted area being a part of the moving object), wherein the vehicle may be an automobile, an airplane, a boat, or any other vehicle (paragraph 0077, obviously a sub-image would be applicable to an aircraft’s portion, e.g., aircraft tail or body painted with identifier), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Takashima, in order to detect vehicle and identity with AI neural network.
	Hansen teach a system (103 of Fig. 1) analyzing vehicle images captured by camera, detecting and reporting vehicle of interest (abstract), wherein said system determines whether a vehicle is presented in one or more captured images including corresponding GPS location data and/or time data (paragraphs 0040, 0045, 0049), wherein said system detects a sub-image from the captured image (Fig. 2) that corresponds to an image of a portion of the moving object, a first area associated with the portion of the moving object is smaller than a second area associated with the moving object (Fig. 3, paragraph 0044), extract the identification information of the moving object from the detected sub-image based on application of a neural network model on the detected sub-image of the moving object (paragraph 0038), wherein the neural network model is trained to determine text information based one or more second images stored corresponding to the text information (paragraph 0038); receive, from a server (108 of Fig. 1), hotlist information that includes first time information associated with the moving object (Fig. 1, paragraphs 0038-0039, said first time information may obviously be any time information associated with moving object, e.g., timestamp of transmitted data, timestamp of received data, etc.), identify the moving object based on the extracted second identification information, and the received hotlist information (paragraphs 0038-0039).
	Kohashi teach training a AI system to identify aircraft (abstract), wherein radio wave information identifier is obtained and image information identifier are obtained for identifying the same aircraft (Figs. 2, 6, 9-10, paragraphs 0011-0012), which obviously correspond to apparatus of Taskashima that said second identification information may comprise more information to correlate to said first identification information for identifying the same vehicle.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kohashi into the apparatus of Takashima, Dillow and Hansen, in order to further identifying a vehicle with info obtained via different sensors.

To claim 17, Takashima, Dillow, Hansen and Kohashi teach a method (as explained in response to claim 1 above).

To claim 20, Takashima, Dillow, Hansen and Kohashi teach a non-transitory computer-readable medium having stored thereon, computer-executable instructions that when executed by an electronic device, causes the electronic device to execute operations (as explained in response to claim 1 above).




To claim 2, Takashima, Dillow, Hansen and Kohashi teach claim 1.
Takashima, Dillow, Hansen and Kohashi teach wherein the circuitry is further configured to control communication with the moving object based on the identification of the moving object (obviously traffic controller’s communication to moving vehicle would be based on identification of said moving vehicle, hence Official Notice is also taken).

To claim 3, Takashima, Dillow, Hansen and Kohashi teach claim 1.
Takashima, Dillow, Hansen and Kohashi teach wherein the first neural network model comprises at least one of an artificial neural network (ANN), a convolutional neural network (CNN), a CNN-recurrent neural network (CNN-RNN), Region-CNN (R-CNN), Fast R-CNN, Faster R-CNN, a Long Short Term Memory (LSTM) network based RNN, a combination of CNN and ANN, a combination of LSTM and ANN, a gated recurrent unit (GRU)-based RNN, a deep Bayesian neural network, a Generative Adversarial Network (GAN), a deep learning based object detection model, a feature-based object detection model, an image segmentation based object detection model, a blob analysis-based object detection model, a "you look only once" (YOLO) object detection model, or a single-shot multi-box detector (SSD) based object detection model (paragraph 0023 of Dillow).

To claim 4, Takashima, Dillow, Hansen and Kohashi teach claim 1.
Takashima, Dillow, Hansen and Kohashi teach wherein the second neural network model comprises a connectionist-temporal-classification (CTC)-based deep neural network (DNN) model (paragraph 0023 of Dillow, deep learning techniques may comprise a specific deep neural network, which would have been obvious to one of ordinary skill in the art to incorporate by design preference, hence Official Notice is taken).

To claim 5, Takashima, Dillow, Hansen and Kohashi teach claim 1.
Takashima, Dillow, Hansen and Kohashi teach wherein the circuitry is further configured to: determine a region in the sub-image of the moving object based on the application of the first neural network model on the captured image of the moving object; and extract the second identification information of the moving object from the determined region based on the application of the second neural network model on the determined region (paragraph 0074 of Dillow).

To claims 6 and 18, Takashima, Dillow, Hansen and Kohashi teach claims 1 and 17.
Takashima, Dillow, Hansen and Kohashi teach wherein the circuitry is further configured to update the second neural network model based on the comparison of the received first identification information of the moving object with the extracted second identification information of the moving object (paragraphs 0044-0049 of Kohashi).

To claims 7 and 19, Takashima, Dillow, Hansen and Kohashi teach claims 1 and 17.
Takashima, Dillow, Hansen and Kohashi teach wherein the moving object corresponds to at least one of a moving vehicle or a moving aircraft, and wherein each of the first identification information and the second identification information corresponds to one of a license plate number of the moving vehicle or a tail number of the moving aircraft (as explained in response to claim 1 above).

To claim 9, Takashima, Dillow, Hansen and Kohashi teach claim 1.
Takashima, Dillow, Hansen and Kohashi teach wherein the circuitry is further configured to: determine one or more imaging parameters of the image capturing device based on the received first identification information; and control the image capturing device to re-capture the image of the moving object based on the determined one or more imaging parameters (paragraph 0020 of Takashima).

To claim 10, Takashima, Dillow, Hansen and Kohashi teach claim 1.
Takashima, Dillow, Hansen and Kohashi teach wherein the circuitry is further configured to:  compare the received first identification information of the moving object with the extracted second identification information of the moving object (as taught in response to claims 1 and 6 above); determine one or more imaging parameters of the image capturing device based on a result of the comparison; control the image capturing device to capture a second image of the moving object based on the determined one or more imaging parameters; and identify the moving object based on the captured second image (paragraphs 0021, 0030 Takashima, tracking).

To claim 11, Takashima, Dillow, Hansen and Kohashi teach claim 10.
Takashima, Dillow, Hansen and Kohashi teach wherein the one or more imaging parameters of the image capturing device comprise at least one of a position parameter, a tilt parameter, a panning parameter, a zooming parameter, an orientation parameter, a type of an image sensor, a pixel size, a lens type, or a focal length for image capture associated with the image capturing device (paragraphs 0033-0034 of Takashima).

To claim 13, Takashima, Dillow, Hansen and Kohashi teach claim 1.
Takashima, Dillow, Hansen and Kohashi teach wherein the circuitry is further configured to: update the received first time information based on the identification of the moving object; and transmit the updated first time information to the server (Fig. 8 of Dillow, wherein updating server info based on observed/sensed info is a well-known traffic control practice in the art, which would have been obvious to one of ordinary skill in the art to incorporate for real-time traffic monitoring adaption, hence Official Notice is further taken).

To claim 14, Takashima, Dillow, Hansen and Kohashi teach claim 1.
Takashima, Dillow, Hansen and Kohashi teach wherein the identification of the moving object is successful based on a determination that the received first identification information is same as the extracted second identification information (as explained in response to claim 1 above).

To claim 15, Takashima, Dillow, Hansen and Kohashi teach claim 1.
Takashima, Dillow, Hansen and Kohashi teach wherein the circuitry is further configured to: receive the first identification information from the moving object based on second time information; determine third time information which indicates a time of the capture of the image of the moving object; and identify the moving object based on a comparison of the second time information and the third time information (paragraphs 0030-0033 of Takashima, paragraphs 0085, 0092 of Kohashi, using different flight time info may be applied for correlation and/or identity matching is well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for identification verification, hence Official Notice is also taken).

To claim 16, Takashima, Dillow, Hansen and Kohashi teach claim 15.
Takashima, Dillow, Hansen and Kohashi teach wherein the circuitry is further configured to: identify the moving object based on the first time information, the second time information, and the third time information (paragraph 0083 of Dillow, which would have been obvious for incorporation to identify/verify a vehicle based on network obtained information, especially for aircraft traffic control, hence Official Notice is also taken).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        August 15, 2022